Exhibit 10.2 FORM OF WARRANT CERTIFICATE WARRANT TO PURCHASE UP TO SHARES OF COMMON STOCK OF INTERNATIONAL STEM CELL CORPORATION THE SECURITIES REPRESENTED HEREBY AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SALE OF SUCH SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. This certifies that, for value received, (the "Holder") is entitled to purchase from International Stem Cell Corporation (the "Company"), and the Company promises and agrees to sell and issue to Holder, up to shares of Common Stock of the Company, at a per share price of Fifty Cents ($0.50) (the "Warrant Price"), subject to adjustment as hereinafter provided, at any time on and after the date of this Warrant and on or before December 10, 2012. The Holder and all other persons acquiring similar Warrants to purchase Common Stock from the Company are sometimes hereinafter referred to collectively as the “Holders” and individually as a “Holder”). This Warrant Certificate evidences the right to purchase shares of Common Stock of the Company and is issued in accordance with and subject to the following terms and conditions: I.THE WARRANTS 1.01General.The Warrants shall be numbered and registered on the books of the Company when issued.The Warrants shall be dated as of the date of signature thereof on behalf of the Company either upon initial issuance or upon division, exchange, substitution or transfer. 1.02Transfer.The Warrants shall be transferable only on the books of the Company maintained at its principal executive office upon delivery thereof duly endorsed by the Warrant holders or by their duly authorized attorney or representative, or accompanied by proper evidence of succession, assignment or authority to transfer.Upon any registration to transfer, the Company shall execute and deliver a new Warrant to the person entitled thereto. 1.03Combination or Transfer of Warrants.Any Warrant may be divided or combined, upon request to the Company by the Holder of such Warrant, into a new Warrant certificate or certificates evidencing the same aggregate number of shares of Common Stock of the Company represented by the Warrant (“Warrant Shares”) issuable thereunder. Unless the context indicates otherwise, the term "Holder" shall include any transferee or transferees of any Warrant, and the term "Warrants" shall include this Warrant and all other warrants evidenced by a certificate or certificates issued upon division, exchange, substitution or transfer. 1 1.04Validity of Warrants and Warrant Shares.The Company represents and warrants to the Holder that (i) this certificate representing the Warrant issued to the Holder is in due and proper form, (ii) the Warrants and the Warrant Shares have been duly authorized by all necessary corporate action on the part of the Company, (iii) the Warrants (upon payment of the consideration therefor) will be validly issued, fully paid and non-assessable, (iv) the Holder will acquire valid title to such Warrants free and clear of any encumbrances, and (v) the Warrant Shares issuable upon exercise of such Warrants have been duly and validly reserved and upon issuance and upon payment of the exercise price therefor will be duly and validly issued, fully paid and nonassessable. 1.05Term.Subject to the terms of this Warrant Certificate, each Holder shall have the right, for the period commencing on the date on which the Warrants are first issued by the Company and ending on the Termination Date (as hereinafter defined), to purchase up to the number of Warrant Shares specified on the face of the Warrant Certificate, subject to adjustment in accordance hereto, upon surrender to the Company at its principal executive office of the certificate evidencing the Warrant to be exercised, together with a written election to exercise duly completed and signed, and upon payment to the Company of the Warrant Price (as defined in and determined in accordance with the provisions of this Article) for the number of Warrant Shares in respect of which the Warrant is then exercised.Payment of the aggregate Warrant Price shall be made by wire transfer, in cash or by certified check."Termination Date" shall mean 5:00 p.m., Los Angeles time, on December 10, 2012. 1.06Exercise of Warrants. (a) Cash Exercise. Upon notice by any Holder to the Company and upon surrender of the Warrant Certificate for the Warrants to be exercised and payment of such Warrant Price, the Company shall issue and cause to be delivered, within five (5) business days after payment is received by the Company, to or upon the written order of such Holder and in such name or names as such Holder may designate, a certificate or certificates for the number of full Warrant Shares so purchased upon the exercise of such Warrants, together with payment in respect of any fractional shares otherwise issuable upon such surrender.Such certificate or certificates shall be deemed to have been issued and any person so designated to be named therein shall be deemed to have become a holder of record of the Warrant Shares as of the date of the surrender of such Warrant and payment of the Warrant Price, as aforesaid; provided, however, that if, at the date of surrender of such Warrants and payment of the Warrant Price, the transfer books for the Warrant Shares or other class of stock purchasable upon the exercise of such Warrant shall be closed, the certificates for the Warrant Shares in respect of which such Warrants are then exercised shall be issuable as of the date on which such books shall next be opened (whether before or after the Termination Date) and until such date the Company shall be under no duty to deliver any certificate for such Warrant Shares; provided, further, that the transfer books of record, unless otherwise required by law, shall not be closed at any one time for a period longer than twenty (20) days.The rights of purchase represented by each Warrant shall be exercisable, at the election of the Holder, either in full or from time to time in part and, in the event that a certificate evidencing any Warrant is exercised in respect of less than all of the Warrant Shares specified therein at any time prior to the date of expiration of such Warrant, a new certificate evidencing the right to acquire the remaining unacquired Warrant Shares will be promptly issued by the Company. 2 (b) Cashless Exercise Right.Notwithstanding the payment provisions set forth above, the Holder may elect to convert Warrants into Warrant Shares (a “Cashless Exercise Right”) by surrendering the Warrant Certificate for the subject Warrants at the principal office of the Company and delivering to the Company written notice of the Holder’s intention to exercise this Cashless Exercise Right, which notice shall specify the number of Warrant Shares subject to this Cashless Exercise Right (hereinafter, a “Cashless Exercise”).Upon such delivery, the Company shall issue to the Holder the number of Warrant Shares equal to the result obtained by (a)subtracting B from A, (b)multiplying the difference by C, and (c)dividing the product by A, as set forth in the following equation: X (A-B)xCwhere: A X the number of Warrant Shares issuable upon net issuance exercise pursuant to the provisions of this Section1.06(b). A the Fair Market Value (as hereinafter defined) of one Warrant Share on the date of net issuance exercise. B the Warrant Price. C the number of Warrant Shares for which this Warrant is being exercised. If the foregoing calculation results in a negative number, then no Warrant Shares shall be issued upon net issuance exercise pursuant to this Section1.06(b). (c)
